Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/10/2021 has been entered. Applicant’s amendments to the specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/27/2020. Applicant’s amendments to the claims have overcome the 112 (b) rejections previously set forth and the prior rejections are withdrawn. New grounds of rejection are presented which are made non-final.
Status of Claims
Claims 1, 3, 5-7, 10, and 13 have been amended. Claims 1-18 remain pending in the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tetyukhin et al. (US-20130164168-A1, hereinafter Tetyukhin).
Regarding claim 1, Tetyukhin teaches α+β titanium alloys ([0001]) used for production of sheet material, structural parts and structural armor ([0024]). Tetyukhin further teaches broad range alloy composition with Al: 0.01-6.5 wt.%, V: 0.01-5.5 wt.%, Cr: 0.01-1.5 wt.%, Mo: 0.05-2.0 wt.%, Si: 0.01-0.25 wt.%, Zr: 0.01-0.5 wt.%, C <=0.1 wt.%, Fe: 0.1-2.5 wt.%, Ni: 0.01-0.5 wt.%, and Ti + incidental impurities ([0018]) which overlaps the claim ranges of Cr, Mo and Ti, encompasses the claim ranges Al and V, and is within the claimed ranges of Si, Zr, C, Fe and Ni.
The Tetyukhin broad range composition is compared with the instant claim in the table below.     	

Instant claim 1 (wt.% )
Tetyukhin Broad Range (wt.%) 
Al
0.5 to 2.5
0.01-6.5
V
0.5 to 1.5
0.01-5.5
Cr
0.0 to 1.0
0.01-1.5
Mo
1.0 to 4.0
0.05-2.0
Si
0.0 to 1.0
0.01-0.25
B
0.0 to 0.2
--
Sn
0.0 to 0.5
--
Zr
0.0 to 0.5
0.01-0.5
Nb
0.0 to 1.0
--
Ta
0.0 to 1.0
--
Ca
0.0 to 0.5
--
C
0.0 to 0.5
0.0 to 0.1
Mn
0.0 to 0.5
--
Fe
0.0 to 3.0
0.1-2.5
Ni
0.0 to 3.0
0.01-0.5
Ti + incidental impurities
Balance
Balance



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claims 2 and 3, Tetyukhin broad range has 0.01-6.5 wt.% Al which encompasses the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 5, Tetyukhin broad range has 0.01-1.5 wt.% Cr which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 6, Tetyukhin broad range has 0.01-0.25 wt.% Si which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Tetyukhin broad range has 0.01-5.5 wt.% V which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
 claim 9, Tetyukhin teaches 0.1 to 2.5 wt.% Fe and  0.01 to 0.5 wt.% Ni. This yields, for the sum of Fe and Ni amounts, a range of 0.11 to 3.0 wt.% which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 10-11, Tetyukhin broad range has 0.05-2.0 wt.% Mo which overlaps the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 13, Tetyukhin teaches 0.1 to 2.5 wt.% Fe,  0.01 to 0.5 wt.% Ni, and 0.01 to 1.5 wt.% Cr. This yields, for the sum of Fe, Ni and Cr amounts, a range of 0.12 to 4.5 wt.% which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Tetyukhin teaches 0.05 to 2.0 wt.% Mo and is silent on Nb. This yields, for the sum of Mo and Nb amounts, a range of 0.05 to 2.0 wt.% for alloys from Tetyukhin which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 15, Tetyukhin teaches 0.05 to 2.0 wt.% Mo,  0.01 to 0.5 wt.% Zr, and is silent on Sn. This yields, for the sum of Zr, Sn and Mo amounts, a range of 0.06 to 2.5 wt.% for alloys from Tetyukhin which encompasses the claimed range.

Regarding claim 16, Tetyukhin teaches 0.01 to 1.5 wt.% Cr and is silent on Mn. This yields, for the sum of Cr and Mn amounts, a range of 0.01 to 1.5 wt.% which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Tetyukhin broad range has 0.01-0.5 wt.% Ni which overlaps the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tetyukhin as applied to Claim 1 above, and further in view of over Beal et al. (Forming of Titanium and Titanium Alloys, Pub. date 2006, hereinafter Beal).
Regarding Claim 12 Tetyukhin teaches α+β titanium alloys ([0001]) but does not explicitly teach a microstructure of the alloy composition at 30-50% β phase at SPF temperatures with the remainder being α-phase.
The instant specification describes process of the alloys by superplastic forming (SPF) temperature the better as less energy is needed for forming and less damage ([0033]) and SPF temperature related to different elemental additions ([0020], [0063]).

Combining Tetyukhin with the teachings of Beal would provide a skilled artist the ability to make an alloy with the ratios of α-phase to β-phase microstructure at SPF temperatures.
Therefore it would have been obvious for one having ordinary skill in the art at the application filing date to process Tetyukhin at high temperatures required for superplastic forming and produce an alloy specified by Beal having an alpha-phase to beta-phase microstructure of 40-50 vol.% beta-phase with the remainder being alpha-phase made of the alloy composition at SPF temperatures to produce very complex parts.
There would have been a reasonable expectation of a modified Tetyukhin having a microstructure within the claimed range to achieve greater superplasticity and have success in forming very complex parts. 

Regarding claim 18, Tetyukhin teaches making the semi-finished product of a titanium alloy sheet material ([0001]), but is silent on further processing into products by thermoforming. 
Beal teaches a superplastic titanium alloy with the associated claim limitation microstructure set forth above (pg. 658). Beal further teaches superplastic forming “thermoforming” of titanium alloy sheets to make complex parts (pg. 663, Fig. 8). 
In combination, the Tetyukhin with Beal elements combined merely perform the same function as they do separately. Therefore it would have been obvious for one having ordinary skill in the art at the application filing date to combine the thermoforming of superplastic titanium alloys as taught by Beal with the α+β titanium alloys disclosed in Tetyukhin to make thermoformed products from the Tetyukhin alloy. It would have been obvious to one of ordinary skill to have combined prior art elements according to known methods to yield predictable results.  Applicant is directed to MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tetyukhin as applied to Claim 12 above, further in view of over Beal, and further in view of over Miracle et al. (US-20110146853-A1, hereinafter Miracle).  
Regarding Claim 7 Tetyukhin is silent on boron.
Beal teaches grain growth of alpha-phase and beta-phase during superplastic deformation (pg. 658). Beal teaches that the two-phase (alpha-beta) titanium alloys “exhibit greater superplasticity than other titanium alloys” (pg. 658). However, Beal is silent on the addition of boron. 
Miracle teaches refining the microstructure of titanium alloys in a single thermomechanical processing step with the addition of boron ([0005]). Miracle further teaches refining grain size for superplasticity at high temperatures ([0004]). Miracle teaches “boron additions causes formation of fine in situ titanium boride (TiB) precipitates that not only restrict the grain growth at high temperatures but also assist in the nucleation and growth of fine equiaxed grains during thermo-mechanical processing”([0027]). Miracle teaches additions of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Combining Beal and Miracle would provide a skilled artist with the knowledge of the additions boron promotes a greater superplasticity by causing the formation of titanium boride (TiB) precipitates that restrict alpha-phase and beta-phase grain growth during superplastic deformation. Combining modified Tetyukhin with the teachings of Beal and Miracle would provide a skilled artist with the knowledge of adding boron would be improve superplastic properties of a modified Tetyukhin. 
Therefore it would have been obvious for one having ordinary skill in the art at the application filing date to have added boron in the appropriate amount as taught by Miracle to modified Tetyukhin alloy compositions and to have expected to achieve greater superplastic titanium alloys. 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP-2012052219-A, see machine translation unless otherwise noted, hereinafter Murakami).
Regarding claim 1, Murakami teaches α+β titanium alloys used as an automobile member ([0001]). Murakami further teaches broad range alloy composition in weight percent with C: more than 0.08 to 0.25% or less ([0028]), Al: 2.0 to 8.5% ([0029]), and containing one or more of the group with limits per element given as V: 5.0% or less, Cr: 5.0% or less, Fe: 2.5% or 
The Murakami broad range composition is compared with the instant claim in the table below.  

Instant claim 1 (wt.% )
Murakami Broad Range (wt.%) 
Al
0.5 to 2.5
2.0 to 8.5
V
0.5 to 1.5
5.0 or less
Cr
0.0 to 1.0
5.0 or less
Mo
1.0 to 4.0
5.0 or less
Si
0.0 to 1.0

B
0.0 to 0.2

Sn
0.0 to 0.5

Zr
0.0 to 0.5

Nb
0.0 to 1.0
5.0 or less
Ta
0.0 to 1.0
5.0 or less
Ca
0.0 to 0.5

C
0.0 to 0.5
more than 0.08 to 0.25 or less
Mn
0.0 to 0.5

Fe
0.0 to 3.0
2.5 or less
Ni
0.0 to 3.0
5.0 or less
Ti + incidental impurities
Balance
Balance


Regarding the limitation wherein one of iron or nickel is present in an amount of at least 2.0% and the other of iron or nickel is present in an amount of 1.0% or less, the ranges of Fe and Ni as taught by Murakami overlap this claim limitation. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 claim 4, Murakami broad range has 2.5 wt.% or less Fe which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered and given appropriate weight. With respect to the 102 and 103 rejections based on the Kubo reference, the examiner finds the applicant’s arguments convincing. The O content of Kubo is an indented alloying element which is not consistent with claim 1 “consisting of” construction. Therefore the prior rejections over Kubo are withdrawn. New rejections are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734